Citation Nr: 0100343	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  95-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of lateral meniscectomy and internal derangement, 
right knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of lateral meniscectomy, anterior cruciate ligament 
deficiency, and chondromalacia, left knee, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas.  In a September 1994 decision, the RO denied a claim 
by the veteran seeking entitlement to an increased disability 
rating for his right knee disability and granted an increased 
disability rating, to 10 percent, for his left knee 
disability.  In a September 1995 decision, the RO denied 
entitlement to a disability rating in excess of 10 percent 
for his left knee disability.  Finally, in a May 1996 hearing 
officer's decision, the RO granted the veteran entitlement to 
a 20 percent disability rating for the right knee disability.

In November 1999, the Board remanded this case to the RO for 
additional development.  It is noteworthy that a claim for 
entitlement to service connection for a right hamstring 
disability was also on appeal at that time.  However, that 
claim was subsequently granted by the RO in a February 2000 
rating decision and, thus, is no longer in appellate status.

In a June 2000 statement, the veteran sought to reopen, with 
new and material evidence, a previously denied claim for 
service connection for a low back disability.  That matter is 
referred back to the RO for proper action.


REMAND

After review of the record, the Board finds that this case is 
not ready for appellate adjudication.
As indicated above, this case was before the Board in 
November 1999, at which time it remanded the claim back to 
the RO for additional development.  The Board specifically 
requested that the veteran's right and left knees be re-
evaluated during VA examination with special attention paid 
to assessing functional impairment due to such symptoms as 
pain on motion, weakness, incoordination, and excess 
fatigability pursuant to the United States Court of Appeals 
for Veterans Claims' (Court) decision in DeLuca v. Brown, 8 
Vet. App. 202  (1995).  In that decision, the Court held that 
38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  The Board's remand instructions included the 
following request:

The examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.

Unfortunately, the resultant VA examination report, dated in 
February 2000, does not address any of these concerns.  Of 
additional significance is the fact that, at the time of the 
February 2000 VA examination, the veteran was less than 1 
month status post arthroscopy and partial lateral 
meniscectomy of the right knee.  The VA examination report 
specifically notes this fact and remarks that accurate 
assessment of any residual disability of the right knee 
required re-evaluation of the knee after the post-operative 
period had expired, i.e. in 3 to 6 months.  However, no re-
evaluation was performed.

In light of the above, this case must again be remanded back 
to the RO.  The Court has held that a remand is necessary 
when the directives of a prior remand are not followed.  
Stegall v. West, 11 Vet. App. 268, 270  (1998).  The veteran 
must be provided an adequate VA examination of his bilateral 
knee disabilities.  The Court has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one,"  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), and "when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 19.9  (2000) (If further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the Board is required to remand 
the case back to the agency of original jurisdiction.).

The Board also notes that there has been a significant change 
in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.).  Therefore, the RO should also 
ensure that VA has complied with the notice and duty to 
assist provisions contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should initially review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000) and 00-92  (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA joints examination to 
determine the nature and severity of his 
bilateral knee disabilities.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.

The examiner is requested to determine 
all current manifestations of bilateral 
knee disability and to comment on their 
severity.  The examiner is requested to 
specifically comment on whether there is, 
and, if so, to what extent there is, pain 
on motion, muscle atrophy, changes in 
condition of the skin indicative of 
disuse, weakness, incoordination, excess 
fatigability, and any other functional 
impairment, as per 38 C.F.R. §§ 4.40, 
4.45  (2000), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

3.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655  (2000), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



